Citation Nr: 0118083	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  94-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,
New York


THE ISSUE

Entitlement to service connection for boils, infected cysts, 
and follicles due to claimed exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1993 regional office (RO) rating decision that 
denied service connection for boils as a result of exposure 
to mustard gas.  The veteran submitted a notice of 
disagreement in September 1993, and the RO issued a statement 
of the case in February 1994.  The veteran submitted a 
substantive appeal in April 1994.


FINDINGS OF FACT

1.  The veteran's skin disorder began in service.

2.  There is not presented in this case a question of such 
medical complexity or controversy so as to warrant its 
submission to an independent medical expert outside the VA 
framework for a medical opinion.   


CONCLUSIONS OF LAW

1.  Boils, infected cysts, and follicles were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  Securing an opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from February 1943 to February 
1946.

Service documents show that the veteran was a radio operator 
in service for 12 months, and that he also did veterinarian 
work.  Records show that the veteran took care of rabbits and 
dogs that were used for experiments in a chemical warfare 
unit.

Service medical records at the time of the veteran's entrance 
examination in January 1943 show no defects of the skin, 
other than an appendectomy scar.

Service medical records reflect that the veteran volunteered 
for and participated in tests conducted by the DPG Mobile 
Chemical Warfare Service Unit, in Bushnell, Florida, during 
October and November 1944.  Records reflect chemical burn 
manifested by lesions of the right and left knees.

Service documents show that the veteran knowingly submitted 
to exposure to chemical agents for some period during the 
months of October, November, and December 1944, and January 
and February 1945.

Service medical records at the time of the veteran's 
discharge examination in February 1946 note mustard gas burns 
of the lungs, hands, and knees.

The veteran underwent a VA examination in December 1946.  He 
reported burns from mustard gas in 1944.  The veteran was 
diagnosed with residuals of chemical burns of the hands and 
knees, healed.

An October 1958 letter from the veteran's employer reflects 
that the veteran had a severe case of boils and had had them 
for some time; and that they had caused him pain and loss of 
sick leave.

VA records show that the veteran was hospitalized from 
November 1958 to January 1959.  He reported a 12-year history 
of recurrent furunculosis, appearing practically anywhere on 
his body.  The veteran reported being treated in the past, 
with constant recurrence of the boil condition.  The veteran 
reported that his present boils have lasted one month, and 
that boils have occurred on the back of his neck.  Upon 
examination, there was a large semi-fluctuant, somewhat firm 
and somewhat warm mass, reddish in color and about 6 
centimeters in diameter, on the back of the veteran's neck.  
The veteran was diagnosed with recurrent carbunculosis.

Private medical records show that the veteran underwent 
surgery for excision of chronic draining sinuses and 
abscesses in each axilla in January 1972.  Records show that 
the veteran reported having recurrent drainage for the past 
25 years in each axilla.

Private medical records show a diagnosis of hidradenitis 
suppurativa in February 1972 and in August 1973; hemorrhoids 
in August 1973 and in September 1977; surgery of an abscess 
in a toe in December 1986; abscess incision and drain in 
January 1987; and a diagnosis of blue nevus in August 1988.

The veteran underwent a VA examination in March 1993.  He 
reported exposure to mustard gas in an experimental program 
in service, and of superficial burns on his arms, chest, and 
axilla.  The veteran reported having boils while being 
treated in service for his burns.  The veteran reported 
having therapy for axillary boils and boils on the back of 
his neck.  The veteran reported that he still had an open 
running boil on his left axilla, and that both axilla were 
scarred and showed evidence of having been the seats of many 
boils.  The veteran reported being hospitalized for his boils 
in 1958.  The veteran reported frequent painful draining of 
boils in the axilla, back of neck, and groin.  Upon 
examination, there was axillary scarring bilaterally with 
open draining boil on the left axilla; there were also scars 
in the back of the neck and groins.  The veteran was 
diagnosed with boils recurrent, probably secondary to mustard 
gas exposure in service.

A July 1993 RO rating decision granted service connection for 
a respiratory condition due to exposure to mustard gas.

A March 1994 medical statement by the veteran's treating 
physician reflects that the veteran presented himself in 1954 
or early 1955 with recurrent boils and carbuncles of both 
axillae and groins.  The treating physician incised and 
drained the lesions on very frequent occasions and prescribed 
antibiotics and soaks.

VA progress notes in July 1997 reflect that the veteran 
reported being exposed to mustard gas in service.  The 
examiner noted that the veteran's recurrent skin abscess 
might be due to deficiency in his immune system.

In an opinion dated in March 1999, the veteran's treating 
physician for the years 1972 to 1974, reported that the 
veteran had fluctuating, draining lesions in both axillae 
with sinus formation, and that the veteran was put on 
antiseptic washes of the areas and was prescribed a wide 
variety of antibiotics.  When all attempts at medical 
management failed, surgery was recommended.  It was the 
opinion of the treating physician that the process started, 
by history, during the veteran's tour of duty in World War 
II, and that it could have started due to hydrocarbon 
exposure.

The veteran underwent a VA infectious disease examination in 
May 1999.  He reported a history of recurrent boils all over 
his body, and a history of mustard gas exposure in the 
1940's.  The veteran reported a history of recurrent 
hidradenitis with multiple surgical procedures.  The examiner 
noted monthly episodes of recurrent boils, and that the 
veteran's skin showed multiple scars all over the body 
consistent with the history.  The veteran was diagnosed with 
possible immune deficiency with a history of recurrent boils, 
with previous exposure to mustard gas.  The examiner noted 
that it was unclear whether there was a relationship of the 
veteran's skin condition with a history of mustard gas 
exposure.  The examiner commented that if the veteran did 
have immune deficiency, the examiner "would consider the 
probability of a relationship with the exposure [to] gas."  
An addendum to the report noted that there was no evidence of 
immunodeficiency in the veteran.

The veteran underwent a VA skin disease examination in May 
1999.  He reported exposure to mustard gas during World War 
II, and reported boils and abscesses since 1946.  He also 
reported that the boils were intermittent and occurred 
frequently; that he was on medication currently, and had no 
active boils or abscess.  The veteran reported that, when the 
boils appeared, he had pain and drainage; he reported having 
multiple scars all over his body-mostly on his neck, groin, 
axillae, and back.  The examiner noted scarring and hard 
lumps of scar tissue; no active lesions were seen.  The 
veteran was diagnosed with "infected cysts and follicles; no 
boils or abscess seen at this time."  The examiner noted 
that the veteran was on strong antibiotics, and had many 
scars on his neck and chest and axilla.  The examiner noted 
that these lesions might, as well as not, have been triggered 
by mustard gas exposure many years ago.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case and supplemental statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim; specifically, the need for competent clinical evidence 
relating his current skin disorder to an incident, injury, or 
disease of active service.  Additionally, the Board finds 
that the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
available records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA skin diseases examination was provided which 
includes a competent clinical opinion regarding the etiology 
of the veteran's skin disorder.  The Board finds that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Finally, the Board notes the request of the veteran's 
representative to refer this case for the opinion of an 
independent medical expert, outside the VA framework, in view 
of the veteran's allegations of developing a skin disorder 
due to mustard gas exposure, not listed in 38 C.F.R. § 3.316.  
As noted above, all relevant evidence has been obtained with 
regard to the claim, and no further development by VA is 
warranted.  More importantly, there is not presented in this 
case facts of such complexity or controversy that would 
warrant such action.  In view of the Board's decision in this 
case, further development is unnecessary.

C.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  In this case, the Board presumes the 
veteran to have been in sound condition in 1943.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Exposure to specified vesicant agents during active service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers:  
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.  

(2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
service together with the subsequent 
development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease.

(3)  Full-body exposure to nitrogen 
mustard during active service together 
with the subsequent development of acute 
nonlymphocytic leukemia.  

38 C.F.R. § 3.316 (2000); Veterans Benefits Administration 
Circular 21-91-7, Revised September 17, 1992.

The Board notes that the veteran's skin disorder, with the 
exception of the residual scars, is not a medical condition 
listed under the provisions of 38 C.F.R. § 3.316 that may be 
granted service connection on a presumptive basis if found at 
anytime after service when the veteran had full-body exposure 
to a specified vesicant agent.

Nevertheless, the Board notes that the veteran was exposed to 
mustard gas in service.  Service medical records show 
chemical burns manifested by lesions of the right and left 
knees and lungs.  Statements of the veteran in the claims 
folder are to the effect that he had boils while being 
treated in service for his burns, and had continued to have 
boils and abscess intermittently after his discharge from 
service in 1946.  Hence, there was undisputedly an injury in 
service.

Post-service medical records document a history of recurrent 
furunculosis, and boils and draining abscess since the mid-
1950's, and the veteran has reported a history dating back to 
service.  The most recent medical evidence reflects a 
diagnosis of infected cysts and follicles, and notes the many 
scars on the veteran's neck and chest and axilla.  The 
evidence demonstrates a continuity of symptomatology of a 
skin disorder post-service.  The United States Court of 
Appeals for Veterans Claims has found that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

With one possible exception, all medical examiners who have 
expressed an opinion, have concluded that the veteran's 
current skin conditions are related to service.  The opinion 
on the VA immune disease exam, was that the disabilities 
could be related to service, if immune deficiency was found.  
Although immune deficiency was not found, the examiner did 
not rule out other theories relating the skin conditions to 
service.  The other medical opinions were clear in finding 
that the current skin conditions were probably related to 
service.  The Board finds that the evidence favors a finding 
that there is a causal nexus between the claimed skin 
conditions and service.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Since the evidence favors a conclusion that the veteran's 
current boils, infected cysts and follicles were incurred in 
service, service connection for those conditions is granted.


ORDER

Service connection for boils, infected cysts, and follicles 
is granted.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

